Judgment, Supreme Court, New York County (Jane S. Solomon, J.), entered January 21, 2011, after a jury trial, upon a verdict in favor of defendant, unanimously affirmed, without costs.
The trial court did not err in declining to charge defendant’s former employee as an interested witness in the absence of any evidence that his testimony was biased or that he was personally interested in the outcome of the matter (cf. Lowenstein v Normandy Group, LLC, 51 AD3d 517 [2008] [former employee of defendant and participant in accident who had motive to shield himself from blame properly charged as interested witness]). Any error attributable to the failure to charge the jury that defendant had statutory responsibility for the maintenance of the subject sidewalk is harmless in light of defendant’s admitted responsibility for maintaining the sidewalk.
The court did not improvidently exercise its discretion in declining, on the eve of trial, to so order a subpoena that could have been issued by counsel and sought items that could have been obtained during discovery (see CPLR 2302; Pena v New York City Tr. Auth., 48 AD3d 309, 309-310 [2008]). Concur— Andrias, J.P., Saxe, Catterson, Renwick and Román, JJ.